Benedict, J.
This is an action by the owner of the schooner Flint to recover of the tug Greenpoint the damages caused by a collision between the schooner Emma F. Hart and the schooner Flint, while the latter was lying at the bulkhead in the slip between One Hundred and First and One Hundred and Second street. The tug had been employed by the Hart to move her across the slip to a place along-side the schooner Her-riman, a vessel then lying on the upper side of the slip. The tug then took hold of the Hart and moved her to the desired position along-side the Herriman, whore the Hart put out a single line to tho Herriman; but owing, it is said, to some delay caused by the frozen condition of the hawsers of tho Hart, the Hart did not stop along-side the Horrimau, hut moved on until she brought up against a lighter lying at the bulkhead, and her anchor thereby lot go. The anchor was got up, and shortly after the line that was holding the Hart to the Herriman parted. When the lino parted the Hart moved down upon the libelant’s vessel, doing the damage sued for. The wind at the time was blowing from the northwest, the eddy tide was strong, and there was considerable motion of the water in the slip. It was dark. Tho immediate cause of the collision was the breaking of the line by which the Hart had endeavored to secure herself to the Herriman. This was a single line, too light for tho work, as it turned out. The decisive question of the case is whether the Hart’s line broke by reason of its insufficiency to hold the schooner, and after tho tug had cast off from the Hart, to secure a better position, when the tug was in no way fast to the Hart; or whether the line had already parted when the tug cast off her lines, and so tho Hart was left by tho tug, with no line out, and exposed to the danger of being carried by the wind and tide upon the libelant’s vessel.
Upon this question my conclusion is that wlien the line parted the tug had her lines cast off, was not attached to tho Hart in any way, and had no means of attaching to her in time to avoid tho colisión. It is agreed *800by all that the tug was informed by a bail from the master of the Hart when the line parted, and if is highly improbable that the tug, after being thus informed, would have cast off her lines from the schooner altogether, and so left the schooner with no line out on the wind and tide. The clear weight of the evidence is in accordance with the probabilities of the casé, and it shows that the line parted after the tug had cast off. The master of the Hart indeed swears to the contrary, but he is interested to cast the blame on the tug, and he is overborne by the testimony of other -witnesses. In my opinion, the sole cause of the collision was the insufficiency of the line which the Hart had put out to the Herriman, for -which the Hart, and not the tug, is responsible.
The libel must be dismissed, and with costs.